DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 5, 7 – 11, 13, 16, 17, and 21 – 29 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended independent claims 1, 9, and 17 to include details of the access revocation message contents.  In the previous office action, the Examiner indicated dependent claim 7 would be allowable, including all the limitations of the base claim and any intervening claims, as the prior art did not teach the claimed revocation message contents.  However, the amendments did not include all the details of the access revocation message contents which were indicated as allowable in the previous office action with regard to claim 7.  Additionally, the amendments removed limitations from the base independent claims.  As such, Applicant did not amend the claims in such a way as to adhere to the indication of allowable subject matter set forth in the previous office action.  Therefore, independent claims 1, 9, and 17 are rejected in view of the newly cited art below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 9, 13, 17, 22, 24, 27, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,320,757 (hereinafter Secker-Walker), in view of US Patent No. 10,423,558 (hereinafter Fukami), and further in view of US Patent Application Publication No. 2016/0275300 (hereinafter Ko).
As per claims 1, 9, and 17, Secker-Walker teaches receiving user data from a user device (Secker-Walker; Figure 4 Item 110) via a data channel (Secker-Walker; Figure 4 Item 402); storing the user data in a data storage module (Secker-Walker; Col 6 Lines 16 – 19); receiving an access revocation message (Secker-Walker; Figure 4 Item 440);, wherein the access revocation message comprises: a first action (Secker-Walker; Figure 4 Item 440 “Purge Request”) to be performed on a first component, wherein the first action comprises scrubbing the user data, and the first component comprises the data storage module (Secker-Walker; Col 6 Lines 45 – 52); and performing the first action on the first component (Secker-Walker; Figure 4 Items 442, 444, 452, 460, and 462, Col 6 Line 59 – Col 7 Line 13).
Secker-Walker does not teach that the access revocation message is received via a request channel that is separate from the data channel; and wherein the access revocation message comprises a name of the first component.
However, Fukami teaches a communications system in which data is transmitted over a data channel (Fukami; Figure 1 Items 180, 182, and 186) and requests are transmitted over a separate request channel (Fukami; Figure 1 Items 170, 172, and 176).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Secker-Walker to include the separate data and request channels because doing so allows for higher throughput (Fukami; Col 1 Lines 27 – 35).
Secker-Walker in combination with Fukami does not teach wherein the access revocation message comprises a name of the first component.
However, Ko teaches a content revocation message comprising a name of a component which stores content (Ko. Paragraphs [0371] – [0376], [0380], [0386]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Secker-Walker in combination with Fukami to include the component name because doing so allows for routing the message to the correct device.

As per claims 5 and 13, Secker-Walker also teaches reporting a state of the first component (Secker-Walker; Figure 4 Item 470).

As per claim 22, Secker-Walker also teaches wherein the access revocation message further comprises a grouping of the first action (Secker-Walker; Col 6 Lines 45 – 58).

As per claims 24, 27, and 29, Ko also teaches wherein performing the first action is performed in response to submitting a password (Ko; Paragraph [0362]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,320,757 (hereinafter Secker-Walker), in view of US Patent No. 10,423,558 (hereinafter Fukami), and further in view of US Patent Application Publication No. 2016/0275300 (hereinafter Ko), and further in view of US Patent No. 10,419,219 (hereinafter Wieker).
As per claim 7, Secker-Walker in combination with Fukami and Ko teaches the method as described per claim 1 (see rejection of claim 1 above).
Secker-Walker in combination with Fukami and Ko does not teach wherein the access revocation message further comprises a timeout timing.
However, Wieker teaches an access revocation message including a timeout timing (Wieker; Col 2 Lines 1 – 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Secker-Walker in combination with Fukami and Ko to include the timeout timing because doing so allows for providing access to data for a limited amount of time (Wieker; Col 9 Line 54 – Col 10 Line 8).

Claim(s) 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,320,757 (hereinafter Secker-Walker), in view of US Patent No. 10,423,558 (hereinafter Fukami), further in view of US Patent Application Publication No. 2016/0275300 (hereinafter Ko), further in view of US Patent No. 10,419,219 (hereinafter Wieker), and further in view of US Patent No. 10,412,215 (hereinafter Moshir).
As per claim 8, Secker-Walker in combination with Fukami, Ko, and Wieker teaches the method as described per claim 7 (see rejection of claim 7 above).
Secker-Walker in combination with Fukami, Ko, and Wieker does not teach wherein the access revocation message is in JSON format.
However, Moshir teaches wherein an access revocation message is in a JSON format (Moshir; Col 10 Lines 34 – 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Secker-Walker in combination with Fukami, Ko, and Wieker to include the JSON format because doing so is well-known in the art of message passing.

Claim(s) 16 and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,320,757 (hereinafter Secker-Walker), in view of US Patent No. 10,423,558 (hereinafter Fukami), further in view of US Patent Application Publication No. 2016/0275300 (hereinafter Ko), and further in view of US Patent No. 10,412,215 (hereinafter Moshir).
As per claim 16, Secker-Walker in combination with Fukami and Ko teaches the device as described per claim 9 (see rejection of claim 9 above).
Secker-Walker in combination with Fukami and Ko does not teach wherein the access revocation message is in JSON format.
However, Moshir teaches wherein an access revocation message is in a JSON format (Moshir; Col 10 Lines 34 – 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Secker-Walker in combination with Fukami and Ko to include the JSON format because doing so is well-known in the art of message passing.

As per claim 25, Secker-Walker in combination with Fukami and Ko teaches the method as described per claim 1 (see rejection of claim 1 above).
Secker-Walker in combination with Fukami and Ko does not teach wherein receiving an access revocation message comprises receiving an encrypted access revocation message, the method further comprising decrypting the encrypted access revocation message.
However, Moshir teaches a system in which an encrypted request to delete user data is first decrypted (Moshir; Col 34 Lines 2 – 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Secker-Walker in combination with Fukami and Ko to include the request encryption and decryption because doing so allows for enhanced system security (Moshir; Col 34 Lines 2 – 16).

Allowable Subject Matter
Claims 4, 10, 11, 21, 23, 26, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:
Claims 4, 10, 11, 23, 26, and 28 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein the access revocation message further comprises: a plurality of actions, wherein each of the plurality of actions is to be performed on one of a plurality of components, and a plurality of names, wherein each of the plurality of names corresponds to one of the plurality of components, wherein the plurality of actions comprises the first action, the plurality of components comprises the first component, and the plurality of names comprises the name of the first component, as required by dependent claims 23, 26, and 28, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches an access revocation message including an action and name of a component, but does not teach the access revocation message including a plurality of actions and names, as required by dependent claims 23, 26, and 28.
Claims 4, 10, and 11 would also be allowable because of their dependence, either directly or indirectly, upon one of allowable dependent claims 23, 26, and 28.

Claim 21 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein the access revocation message further comprises an expected state of the first component, as required by dependent claim 21, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches access revocation messages, but does not teach that the access revocation messages include an expected state of the first component, as required by dependent claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/               Examiner, Art Unit 2181         

/IDRISS N ALROBAYE/               Supervisory Patent Examiner, Art Unit 2181